
	
		II
		109th CONGRESS
		2d Session
		S. 4010
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Control Substance Act, the
		  Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
		  the Emergency Planning and Right-To-Know Act of 1986, and the Federal Hazardous
		  Substances Act, and to authorize the Administrator of the Environmental
		  Protection Agency to provide grants to States to protect children and other
		  vulnerable subpopulations from exposure to environmental pollutants, and for
		  other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Environmental Protection for
			 Children Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Environmental protections 
					Sec. 101. Environmental protections for children and other
				vulnerable subpopulations.
					TITLE II—Children's Environmental Health Research
					Sec. 201. Research to improve information on the effects of
				environmental pollutants on children.
					TITLE III—Awareness of environmental risks to
				children
					Sec. 301. Short title.
					Sec. 302. Finding.
					Subtitle A—Disclosure of industrial releases that present a
				significant risk to children
					Sec. 311. Reporting requirements.
					Subtitle B—Disclosure of high health risk chemicals in
				children's consumer products
					Sec. 321. List of toxic chemicals.
					Sec. 322. Reporting of toxic chemicals in consumer
				products.
					Sec. 323. Exemptions.
					Sec. 324. Private citizen enforcement.
					TITLE IV—Environmental contaminant testing program
					Sec. 401. Definitions.
					Sec. 402. Block grants.
					Sec. 403. Authorization of appropriations.
				
			IEnvironmental
			 protections 
			101.Environmental
			 protections for children and other vulnerable subpopulations
				(a)Environmental
			 protectionsThe
			 Toxic Substances Control Act
			 (15 U.S.C.
			 2601 et seq.) is amended by adding at the end the
			 following:
					
						VEnvironmental
				protection for children and other vulnerable subpopulations
							501.Findings and
				policy
								(a)FindingsCongress
				finds that—
									(1)the protection of
				the health and safety of the public depends on—
										(A)the knowledge
				possessed by officials of the Federal Government and other persons relating to
				environmental pollutants that exist in the homes, schools, and communities of
				the United States; and
										(B)the extent to
				which environmental pollutants present a special threat to the health of
				children and other vulnerable subpopulations;
										(2)children—
										(A)spend much of
				their young lives in schools and day care centers; and
										(B)may face
				significant exposure to environmental pollutants in those locations;
										(3)the metabolism,
				physiology, and diet of children, and exposure patterns of children to
				environmental pollutants—
										(A)differ from those
				of adults; and
										(B)make children
				more susceptible than adults to the harmful effects of environmental
				pollutants;
										(4)when establishing
				an environmental and public health standard for an environmental pollutant, the
				Administrator often lacks a sufficient quantity of data to evaluate the special
				susceptibility or exposure of children to environmental pollutants;
									(5)when the
				Administrator lacks a sufficient quantity of data to evaluate the special
				susceptibility or exposure of children to an environmental pollutant, the
				Administrator generally does not—
										(A)presume that the
				environmental pollutant presents a special risk to children; and
										(B)apply a special
				or additional margin of safety to protect the health of children in
				establishing an environmental or public health standard for that pollutant;
				and
										(6)safeguarding
				children from environmental pollutants requires—
										(A)the systematic
				collection of data relating to the special susceptibility and exposure of
				children to those pollutants; and
										(B)the adoption of
				an additional safety factor of at least 10-fold in the establishment of
				environmental and public health standards when reliable data are not
				available.
										(b)PolicyIt
				is the policy of the United States that—
									(1)the public has a
				right to be informed about—
										(A)each
				environmental pollutant to which children are being exposed in their homes,
				schools, and communities; and
										(B)the manner by
				which an environmental pollutant may present a special health threat to
				children and other vulnerable subpopulations;
										(2)each
				environmental and public health standard for an environmental pollutant
				established by the Administrator shall, with an adequate margin of safety,
				protect children and other vulnerable subpopulations;
									(3)in a case in
				which data are insufficient to evaluate the special susceptibility and exposure
				of children (including exposure in utero) to an environmental pollutant, the
				Administrator should—
										(A)presume that the
				environmental pollutant poses a special risk to children; and
										(B)apply an
				appropriate additional margin of safety of at least 10-fold in establishing an
				environmental or public health standard for that environmental
				pollutant;
										(4)because the task
				of identifying every conceivable risk and addressing every uncertainty relating
				to pesticide use is difficult, the use of any dangerous pesticide in every
				school and day care center in the United States should be eliminated;
				and
									(5)the Environmental
				Protection Agency, the Department of Health and Human Services (including the
				National Institute of Environmental Health Sciences and the Agency for Toxic
				Substances and Disease Registry), the National Institutes of Health, and other
				Federal agencies should support research relating to the short-term and
				long-term health effects of cumulative and synergistic exposures of children
				and other vulnerable subpopulations to environmental pollutants.
									502.DefinitionsIn this title:
								(1)ChildThe
				term child means an individual who is 18 years of age or
				younger.
								(2)Day care
				centerThe term day care center means a center-based
				child care provider that is licensed, regulated, or registered under applicable
				State or local law.
								(3)Environmental
				pollutantThe term environmental pollutant
				means—
									(A)a hazardous
				substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9601));
									(B)a contaminant
				subject to regulation under the Safe Drinking Water Act (42 U.S.C. 300f et
				seq.);
									(C)an air pollutant
				subject to regulation under the Clean Air
				Act (42
				U.S.C. 7401 et seq.);
									(D)a water pollutant
				subject to regulation under the Federal Water
				Pollution Control Act (33 U.S.C. 1251 et seq.); and
									(E)a pesticide
				subject to regulation under the Federal
				Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et
				seq.).
									(4)SchoolThe
				term school means—
									(A)an elementary
				school (as defined in section 14101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 8801));
									(B)a secondary
				school (as defined in section 14101 of that Act);
									(C)a kindergarten;
				and
									(D)a nursery school
				that is public or receives Federal funding.
									(5)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								(6)Vulnerable
				subpopulationThe term vulnerable subpopulation
				means—
									(A)children;
									(B)pregnant
				women;
									(C)elderly
				individuals;
									(D)individuals with
				a history of serious illness; and
									(E)any other
				subpopulation likely to experience a special risk from an environmental
				pollutant, as determined by the Administrator.
									503.Safeguarding
				children and other vulnerable subpopulations
								(a)In
				generalThe Administrator shall—
									(1)ensure that each
				environmental and public health standard for an environmental pollutant
				protects children and other vulnerable subpopulations with an adequate margin
				of safety;
									(2)explicitly
				evaluate data relating to the special susceptibility and exposure of children
				to any environmental pollutant for which an environmental or public health
				standard is established; and
									(3)adopt an
				additional margin of safety of at least 10-fold in the establishment of an
				environmental or public health standard—
										(A)for an
				environmental pollutant in the absence of reliable data relating to—
											(i)the toxicity of
				the environmental pollutant; and
											(ii)the potential
				risk of exposure of children to that environmental pollutant; or
											(B)if there is a
				lack of reliable data relating to the susceptibility of children to an
				environmental pollutant for which the environmental or public health standard
				is being established.
										(b)Establishing,
				modifying, or re-evaluating environmental and public health standards
									(1)In
				generalIn establishing, modifying, or reevaluating any
				environmental or public health standard for an environmental pollutant under
				any law administered by the Administrator, the Administrator shall take into
				consideration available information relating to—
										(A)each route of
				exposure of a child to that environmental pollutant; and
										(B)the special
				susceptibility of a child to that environmental pollutant, including—
											(i)any neurological
				difference between children and adults;
											(ii)the effect of in
				utero exposure to that environmental pollutant; and
											(iii)the cumulative
				effect on a child of exposure to—
												(I)that
				environmental pollutant; and
												(II)any other
				substance that has a common mechanism of toxicity.
												(2)Additional
				safety marginIf any data described in paragraph (1) are not
				available to the Administrator, the Administrator shall, in carrying out a risk
				assessment, risk characterization, or other assessment of risk underlying an
				environmental or public health standard, adopt an additional margin of safety
				of at least 10-fold to take into account—
										(A)potential
				pre-natal and post-natal toxicity of an environmental pollutant; and
										(B)the completeness
				of data concerning the exposure and toxicity of an environmental pollutant to
				children.
										504.Safer
				environment for childrenNot
				later than 1 year after the date of enactment of this title, the Administrator
				shall—
								(1)identify
				environmental pollutants commonly used or found in areas that are reasonably
				accessible to children;
								(2)create a
				scientifically peer-reviewed list of substances identified under paragraph (1)
				with known, likely, or suspected health risks to children;
								(3)develop a
				scientifically peer reviewed list of safer-for-children substances and products
				recommended by the Administrator for use in areas that are reasonably
				accessible to children that, when applied as recommended by the manufacturer,
				will minimize potential risks to children from exposure to environmental
				pollutants;
								(4)establish
				guidelines to help reduce and eliminate exposure of children to environmental
				pollutants in areas reasonably accessible to children, including advice on how
				to establish an integrated pest management program;
								(5)develop a family
				right-to-know information kit that includes a summary of helpful information
				and guidance for families, such as—
									(A)the information
				developed under paragraph (3);
									(B)the guidelines
				established under paragraph (4);
									(C)information on
				the potential health effects of environmental pollutants;
									(D)practical
				suggestions on how parents may reduce the exposure of their children to
				environmental pollutants; and
									(E)other information
				determined to be relevant by the Administrator, in cooperation with the
				Director of the Centers for Disease Control and Prevention;
									(6)make all
				information developed under this subsection available to Federal and State
				agencies, to the public, and on the Internet; and
								(7)review and update
				the lists developed under paragraphs (2) and (3) at least annually.
								505.Research to
				improve information on the effects of environmental pollutants on
				children
								(a)Exposure and
				toxicity dataThe Administrator, the Secretary of Agriculture,
				and the Secretary of Health and Human Services shall coordinate and support the
				development and implementation of basic and applied research initiatives to
				examine—
									(1)the health
				effects and toxicity of pesticides (including active and inert ingredients) and
				other environmental pollutants on children and other vulnerable subpopulations;
				and
									(2)the exposure of
				children and other vulnerable subpopulations to environmental
				pollutants.
									(b)Biennial
				reportsThe Administrator, the Secretary of Agriculture, and the
				Secretary of Health and Human Services shall submit biennial reports to
				Congress describing actions taken to carry out this
				section.
								.
				(b)Conforming
			 amendmentThe table of
			 contents contained in section 1 of the Toxic
			 Substances Control Act (15 U.S.C. 2601 note) is amended by adding at
			 the end the following:
					
						
							TITLE V—Environmental protection for children and other
				vulnerable subpopulations
							Sec. 501. Findings and policy.
							Sec. 502. Definitions.
							Sec. 503. Safeguarding children and other vulnerable
				subpopulations.
							Sec. 504. Safer environment for children.
							Sec. 505. Research to improve information on the effects of
				environmental pollutants on
				children.
						
						.
				IIChildren's
			 Environmental Health Research
			201.Research to
			 improve information on the effects of environmental pollutants on
			 childrenThe
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) is
			 amended by adding at the end the following:
				
					VChildren's
				Environmental Health Research
						501.Children's
				environmental health
							(a)Identification
				and evaluation of substances hazardous to children
								(1)Hazardous
				substance list
									(A)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator of the Agency for Toxic Substances and Disease
				Registry and the Administrator shall jointly develop a hazardous substance
				list.
									(B)ContentsThe
				hazardous substance list under subparagraph (A) shall be composed of a
				scientifically peer-reviewed list of environmental pollutants—
										(i)that are commonly
				found at facilities listed or proposed for listing on the National Priorities
				List developed by the President in accordance with section 105(a)(8)(B) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9605(a)(8)(B)); and
										(ii)with known,
				likely, or suspected health risks to which fetuses and children are especially
				susceptible.
										(C)Revision of
				listNot later than 2 years after the date on which the
				development of a hazardous substance list under subparagraph (A) is complete,
				and every 2 years thereafter, the Administrator of the Agency for Toxic
				Substances and Disease Registry and the Administrator shall jointly review and
				revise the list.
									(2)Revision of
				guidelines for preparation of toxicological profilesNot later
				than 1 year after the date of enactment of this title, the Administrator of the
				Agency for Toxic Substances and Disease Registry and the Administrator shall
				jointly revise the guidelines for the preparation of a toxicological profile of
				a hazardous substance under section 104(i)(3) of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9604(i)(3)) to
				include—
									(A)a consideration
				of each exposure pathway and health effect relating to fetuses and
				children;
									(B)an identification
				of exposure levels specific to different age ranges, as appropriate; and
									(C)an identification
				of priority data needs specifically relating to the environmental heath of
				fetuses and children.
									(3)Preparation and
				revision of toxicological profiles
									(A)In
				generalNot later than 3 years after the date of enactment of
				this title, the Administrator of the Agency for Toxic Substances and Disease
				Registry shall prepare a scientifically peer-reviewed toxicological profile of
				each hazardous substance listed pursuant to paragraph (1).
									(B)Method of
				determinationIn preparing a toxicological profile under
				subparagraph (A), the Administrator of the Agency for Toxic Substances and
				Disease Registry shall follow each guideline requirement described in paragraph
				(2).
									(C)Revision of
				profilesNot later than 5 years after the date of completion of
				each toxicological profile under subparagraph (A), and every 5 years
				thereafter, the Administrator of the Agency for Toxic Substances and Disease
				Registry shall review and revise the profile.
									(b)Revision of
				public health and environmental standards
								(1)In
				generalThe Administrator or the Secretary of Health and Human
				Services (referred to in this subsection as the Secretary) shall review and
				revise, as necessary, each environmental and public health regulation, risk
				assessment policy and procedure, and guidance document issued or used under
				this Act to determine whether each environmental and public health regulation,
				risk assessment policy and procedure, and guidance document considers and fully
				protects the health of fetuses and children.
								(2)ReviewIn
				carrying out a review or revision under paragraph (1), not later than 1 year
				after the date of enactment of this title, the Administrator, in cooperation
				with the Secretary, shall—
									(A)develop an
				administrative process for reviewing regulations, risk assessment policies and
				procedures, and guidance documents;
									(B)develop a
				peer-reviewed list that—
										(i)contains
				regulations, risk assessment policies and procedures, and guidance documents
				that require revision; and
										(ii)is prioritized
				based on the degree of risk posed to the health of fetuses and children;
				and
										(C)identify—
										(i)through peer
				review, which regulations, risk assessment policies and procedures, and
				guidance documents on the list described in subparagraph (B) will require
				additional research to be revised; and
										(ii)the quantity of
				time and resources required to carry out the necessary research under clause
				(i).
										(3)Revision
									(A)In
				generalNot later than 3 years after the date of enactment of
				this title, the Administrator shall propose revised versions of each
				regulation, risk assessment policy and procedure, or guidance document
				that—
										(i)was identified
				under paragraph (2)(B); but
										(ii)was not
				identified under paragraph (2)(C).
										(B)Revision of
				regulations, policies and procedures, and documents not requiring additional
				researchNot later than 5 years after the date of developing a
				proposal of revised versions of regulations, risk assessment policies and
				procedures, and guidance documents under subparagraph (A), the Administrator
				shall issue final versions of each regulation, policy and procedure, and
				guidance document proposed under that subparagraph.
									(C)Review of
				regulations, policies and procedures, and documentsNot later
				than 6 years after the date of enactment of this title, the Administrator shall
				review each regulation, policy and procedure, and document described in
				paragraph (2)(A) and revised under this subsection.
									(4)Effective
				dateNotwithstanding any other provision of law, if the
				Administrator or the Secretary revises any regulation, risk assessment policy
				or procedure, or guidance document identified under paragraph (2)(B), the
				effective date of that revision shall be not later than 1 year after the date
				of issuance of that revision.
								(5)ReportNot
				later than 2 years after the date of enactment of this title, and every 2 years
				thereafter, the Administrator shall submit to Congress a report describing the
				progress made in carrying out this subsection.
								(c)Consideration
				of children's health in health assessmentsIn conducting a health
				assessment at a facility, the Administrator of the Agency for Toxic Substances
				and Disease Registry shall, at a minimum—
								(1)consider the
				potential risk to the health of fetuses and children posed by the facility
				(including any long-term, synergistic, or cumulative health effect);
								(2)consider the
				existence of any potential exposure pathway that is of particular concern with
				respect to fetuses and children; and
								(3)include a
				comparison between—
									(A)the expected
				exposure levels for children posed by a release of an environmental pollutant
				from the facility; and
									(B)any recommended
				child-specific exposure or tolerance levels.
									(d)Children's
				environmental health research
								(1)In
				generalThe Administrator of the Agency Toxic Substances and
				Disease Registery shall incorporate each environmental health concern relating
				to fetuses and children into each health study and research program conducted
				pursuant to sections 104(i) (5) and (7) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9604(i) (5) and (7)), and any other health research
				initiative conducted pursuant to this Act—
									(A)to address any
				priority data need identified in each toxicological profile prepared pursuant
				to subsection (a)(3); and
									(B)to obtain
				additional information relating to the health effects of hazardous substances
				on fetuses and children.
									(2)GuidelinesNot
				later than 1 year after the date of enactment of this title, the Administrator
				of the Agency for Toxic Substances and Disease Registry, in cooperation with
				the Administrator, the Centers for Disease Control and Prevention, the Director
				of the National Institute of Environmental Health Sciences, and the Director of
				the Indian Health Service, shall develop guidelines for addressing issues
				relating to the health of fetuses and children in health studies and research
				programs, including each study and program conducted by—
									(A)the Agency for
				Toxic Substances and Disease Registry;
									(B)other Federal
				agencies;
									(C)State departments
				of public health; and
									(D)university-based
				investigators.
									(3)Child-specific
				health studiesNot later than 1 year after the date of enactment
				of this title, the Administrator of the Agency for Toxic Substances and Disease
				Registry, in cooperation with the Administrator, the Centers for Disease
				Control and Prevention, the Director of the National Institute of Environmental
				Health Sciences, and the Director of the Indian Health Service shall develop
				criteria for determining the timing and types of child-specific health studies
				that shall be conducted based on the results of a health assessment under
				subsection (c).
								(4)CostsIt
				is the sense of Congress that the cost of any research program under this
				subsection should be paid by the manufacturer and processor of each hazardous
				substance that is a subject of the research in accordance with regulations
				promulgated under section 104(i)(5)(D) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9604(i)(3)(D)).
								(e)National
				children's exposure registryNot later than 2 years after the
				date of enactment of this title, the Administrator of the Agency for Toxic
				Substances and Disease Registry, in cooperation with the States, shall
				establish and maintain an exposure registry for all children exposed to
				hazardous substances as the result of a release at a facility listed on the
				National Priorities List developed by the President in accordance with section
				105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)), in any case in which the
				Agency for Toxic Substances and Disease Registry determines that levels of
				exposure are significant with respect to the health of children.
							(f)Children's
				Environmental Health Education ProgramNot later than 3 years
				after the date of enactment of this title, the Administrator of the Agency for
				Toxic Substances and Disease Registry, in cooperation with the Administrator,
				the Centers for Disease Control and Prevention, the Director of the National
				Institute of Environmental Health Sciences, and the Director of the Indian
				Health Service, shall—
								(1)assemble, develop
				as necessary, and distribute to State health departments, tribal health
				officials, waste site information offices, school districts, health clinics,
				medical colleges, and, upon request, to physicians and other health
				professionals, appropriate educational materials (including short courses)
				relating to the medical surveillance, screening, and methods of diagnosis and
				treatment of injury or disease relating to exposure to hazardous substances
				that are of particular concern to fetuses and children;
								(2)wherever health
				services are being provided pursuant to section 104(i)(15)(C)
				of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9604(i)(15)(C)),
				develop and carry out a children's environmental health care training program
				for health care providers serving communities affected by the release of
				hazardous substances (including training in techniques for assessing exposure
				of children to hazardous substances and methods of diagnosis and treatment of
				injury or disease relating to exposure to hazardous substances that are of
				particular concern to fetuses and children) and primary prevention; and
								(3)develop and
				distribute to State health departments, tribal health officials, waste site
				information offices, school districts, health clinics, and, upon request, to
				medical colleges, physicians, and other health professionals, a family
				right-to-know information kit that includes helpful information and guidance to
				families relating to the environmental health of children, including—
									(A)information
				relating to the potential health effects of exposure to hazardous
				substances;
									(B)practical
				suggestions on the means by which parents may reduce the potential exposure of
				their children to hazardous substances;
									(C)the rights of
				families living in affected communities to receive health services under
				section 104(i)(15)(C) of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9604(i)(15)(C));
									(D)the means by
				which families may obtain additional information relating to the environmental
				health of children; and
									(E)other relevant
				information, as determined by the Administrator.
									(g)Pediatric peer
				review
								(1)In
				generalThe Administrator of the Agency for Toxic Substances and
				Disease Registry and the Administrator shall adopt or report each list,
				profile, study, or result of any research conducted under this section only
				after appropriate peer review (including review by pediatricians and
				environmental health specialists) of the list, profile, study, or result of any
				research conducted under this section has occurred.
								(2)Review
				panels
									(A)In
				generalTo facilitate the conduct of peer review described in
				paragraph (1), the Administrator of the Agency for Toxic Substances and Disease
				Registry and the Administrator may establish a review panel composed of not
				less than 3 members, as the Administrator of the Agency for Toxic Substances
				and Disease Registry and the Administrator determine to be appropriate.
									(B)MembershipThe
				Administrator of the Agency for Toxic Substances and Disease Registry and the
				Administrator shall ensure that members appointed to a review panel under
				subparagraph (A) demonstrate—
										(i)scientific
				expertise, knowledge, and experience relevant to the subject of the
				review;
										(ii)scientific
				credibility and impartiality; and
										(iii)an absence of
				any conflict of interest or institutional relationship with any person
				involved—
											(I)in the conduct of
				the study or research under review; and
											(II)with the
				manufacture, processing, marketing, or distribution of the hazardous substance,
				pollutant, or contaminant under investigation.
											502.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				title.
						.
			IIIAwareness of
			 environmental risks to children
			301.Short
			 titleThis title may be cited
			 as the Children's Environmental
			 Protection and Right to Know Act.
			302.FindingCongress finds that requirements to disclose
			 information about environmental risks will improve health and safety by—
				(1)prompting persons
			 causing those risks to reduce the risks; and
				(2)enabling
			 individuals to take actions to protect themselves from those risks.
				ADisclosure of
			 industrial releases that present a significant risk to children
				311.Reporting
			 requirements
					(a)In
			 generalSection 313(f) of the Emergency Planning and Community
			 Right-To-Know Act of 1986 (42 U.S.C. 11023(f)) is amended by striking paragraph
			 (1) and inserting the following:
						
							(1)In
				general
								(A)Toxic chemical
				threshold quantityThe threshold quantities for purposes of
				reporting toxic chemicals under this section are as follows:
									(i)Toxic chemicals
				used at facilitiesThe threshold quantity of a toxic chemical
				used at a facility shall be 10,000 pounds of the toxic chemical per
				year.
									(ii)Manufactured
				or processed toxic chemicalsThe threshold quantity of a toxic
				chemical manufactured or processed at a facility shall be—
										(I)75,000 pounds of
				a toxic chemical per year, for any toxic chemical for which a toxic chemical
				release form is required to be submitted under this section on or before July
				1, 1988;
										(II)50,000 pounds of
				a toxic chemical per year, for any toxic chemical for which a toxic chemical
				release form is required to be submitted during the period beginning July 2,
				1988, and ending July 1, 1989; and
										(III)25,000 pounds
				of a toxic chemical per year, for any toxic chemical for which any toxic
				release form is required to be submitted on or after July 2, 1989.
										(B)Toxic chemicals
				released from facilities
									(i)Toxic chemical
				threshold program
										(I)EstablishmentNot
				later than 2 years after the date of enactment of the Children's Environmental
				Protection and Right to Know Act, subject to clause (ii) and in addition to the
				reporting thresholds for the toxic chemicals specified in subclause (II), the
				Administrator shall establish a reporting threshold for each toxic chemical
				that the Administrator determines may present a significant risk to children's
				health or the environment due to, as determined by—
											(aa)the persistent
				use or existence of the toxic chemical in the environment;
											(bb)the potential of
				the toxic chemical to bioaccumulate or disrupt endocrine systems; or
											(cc)other
				characteristics of the toxic chemical.
											(II)Toxic
				chemicals includedThe Administrator shall establish a reporting
				threshold under subclause (I) for—
											(aa)lead;
											(bb)mercury;
											(cc)dioxin;
											(dd)cadmium;
											(ee)chromium;
				and
											(ff)each substance
				identified as a bioaccumulative chemical of concern in the final rule
				promulgated by the Administrator entitled Water Quality Guidance for the
				Great Lakes System, Part III (60 Fed. Reg. 15336 (March 23,
				1995)).
											(ii)Threshold
				quantityThe Administrator shall establish by regulation each
				threshold quantity for a toxic chemical described in clause (i) at a level
				that, as determined by the Administrator, will ensure reporting of at least 80
				percent of the aggregate of all releases of the toxic chemical from facilities
				that—
										(I)have 10 or more
				full-time employees; and
										(II)are designated
				with any of Standard Industrial Classification Codes 20 through 39 or any of
				the Standard Industrial Classification Codes added under subsection
				(b)(1)(B).
										.
					(b)Conforming
			 amendments
						(1)Section 313 of
			 the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C.
			 11023) is amended—
							(A)in subsections
			 (a) and (b)(1)(A), by striking or otherwise used each place it
			 appears and inserting otherwise used, or released;
							(B)in subsection
			 (c)—
								(i)by
			 striking are those chemicals and inserting the following:
			 “are—
									
										(1)those
				chemicals;
										;
								(ii)by
			 striking the period at the end and inserting ; and; and
								(iii)by adding at
			 the end the following:
									
										(2)dioxin and each
				other substance identified as a bioaccumulative chemical of concern in the
				final rule promulgated by the Administrator entitled Water Quality
				Guidance for the Great Lakes System, Part III (60 Fed. Reg. 15336
				(March 23, 1995)).
										;
				and
								(C)in the first
			 sentence of subsection (f)(2), by striking paragraph (1) and
			 inserting subparagraph (A) or (B) of paragraph (1).
							(2)Section
			 326(a)(1)(B) of the Emergency Planning and Community Right-To-Know Act of 1986
			 (42 U.S.C. 11046(a)(1)(B)) is amended by adding at the end the
			 following:
							
								(vii)Establish
				reporting thresholds for chemicals referred to in section
				313(f)(1)(C).
								.
						BDisclosure of
			 high health risk chemicals in children's consumer products
				321.List of toxic
			 chemicals
					(a)Definition of
			 eligible productSection 2 of the Federal Hazardous Substances
			 Act (15 U.S.C. 1261) is amended by adding at the end the following:
						
							(u)Eligible
				product
								(1)In
				generalExcept as provided in paragraph (2), the term
				eligible product means any toy or other article intended for use
				by children.
								(2)ExceptionOn
				and after the date that is 3 years after the date of enactment of this
				subsection, the term eligible product means any consumer product
				(as defined in section 3 of the Consumer Product Safety Act (15 U.S.C.
				2052)).
								.
					(b)List of toxic
			 chemicalsSection 3 of the Federal Hazardous Substances Act (15
			 U.S.C. 1262) is amended by adding at the end the following:
						
							(k)List of toxic
				chemicals
								(1)DefinitionsIn
				this subsection:
									(A)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
									(B)ChairmanThe
				term Chairman means the Chairman of the Consumer Product Safety
				Commission.
									(2)ListNot
				later than 1 year after the date of enactment of this subsection, the
				Administrator, acting jointly with the Chairman, shall publish in the Federal
				Register a list of substances or mixtures of substances that have been
				determined by the Administrator and the Chairman to be toxic to children due to
				their carcinogenic, neurotoxic, or reproductive toxic effects.
								(3)Substances and
				information to be includedThe list under that paragraph shall
				include—
									(A)(i)any chemical that has
				been identified by a Federal agency as being a carcinogen, neurotoxin, or
				reproductive toxin;
										(ii)each chemical identified as a
				Group A or Group B carcinogen in the notice published by the Administrator
				entitled Regulation of Pesticides in Food: Addressing the Delaney
				Paradox Policy Statement (53 Fed. Reg. 41118 (October 19,
				1988));
										(iii)each chemical that adversely
				affects the nervous system of children, as identified in criteria documents of
				the National Institute for Occupational Safety and Health;
										(iv)each chemical identified by the
				Consumer Product Safety Commission as having sufficient evidence to
				demonstrate—
											(I)carcinogenicity in humans or
				animals;
											(II)neurotoxicity in humans or
				animals;
											(III)human developmental toxicity; or
											(IV)male or female reproductive toxicity in
				humans or animals;
											(v)each chemical regulated as a
				neurotoxin, reproductive toxin, or developmental toxin by the Administrator;
				and
										(vi)each chemical on the Biennial List
				of Carcinogens submitted to Congress by the Secretary of Health and Human
				Services; and
										(B)such reasonably available information
				on adverse health effects of any substance or mixture of substances as was used
				to determine whether to include the substance or mixture on the list required
				under paragraph (2).
									(4)DataIn
				carrying out paragraph (3), the Secretary and the Chairman shall require
				manufacturers and importers of substances and mixtures of substances on the
				list required under paragraph (2) to generate, and shall obtain from any
				Federal, State, or local government, such data as are sufficient to identify
				substances or mixtures of substances—
									(A)that are toxic
				within the meaning of paragraph (2); and
									(B)to which infants
				and young children are exposed.
									(l)Chemical
				testing and risk assessmentAs soon as practicable after the date
				of enactment of this subsection, the Administrator of the Environmental
				Protection Agency, in consultation with experts in pediatric toxicology and
				exposure, shall develop and implement new short-term and long-term strategies
				for more comprehensive chemical testing and risk assessment to ensure that
				risks of exposure to children (including exposure to children in utero) are, to
				the maximum extent practicable, fully
				understood.
							.
					322.Reporting of
			 toxic chemicals in consumer products
					(a)ReportingThe
			 Federal Hazardous Substances Act (15 U.S.C. 1261 et seq.) is amended by adding
			 at the end the following:
						
							25.Reporting of
				toxic chemicals
								(a)In
				generalA manufacturer or importer of any eligible product that
				contains, or is composed of, a substance or mixture of substances listed under
				section 3(k) shall submit to the Commission a report that describes each of the
				following:
									(1)The identity of
				the manufacturer or importer of the eligible product.
									(2)A description of
				the eligible product (including any model name and model number of the eligible
				product).
									(3)The identity of
				the substance or mixture of substances listed under section 3(k) (including the
				concentration of the substance or mixture in the eligible product).
									(4)Any information
				known to the manufacturer or importer that would support a determination that
				the eligible product is not a misbranded hazardous substance or a banned
				hazardous substance.
									(5)Such data as are
				generated by the manufacturer or importer as are sufficient to identify any
				substances or mixtures of substances manufactured or imported that are toxic to
				children, as described in section 3(k)(2).
									(b)PublicationThe
				Commission shall annually publish in the Federal Register, and make available
				to the public in an electronic format, the information submitted under
				subsection (a).
								(c)RegulationsThe
				Commission shall promulgate such regulations as necessary to carry out this
				section.
								(d)Application of
				SectionSubsection (a) shall apply to a substance or mixture of
				substances listed under section 3(k) beginning on the date that is 1 year after
				the date on which the substance or mixture of substances is listed under that
				section.
								.
					(b)Prohibited
			 acts
						(1)In
			 generalSection 4 of the Federal Hazardous Substances Act (15
			 U.S.C. 1263) is amended by adding at the end the following:
							
								(l)The failure to
				report as required under section
				25.
								.
						(2)Conforming
			 amendmentSection 5(c)(1) of the Federal Hazardous Substances Act
			 (15 U.S.C. 1264(c)(1)) is amended in the second sentence by striking and
			 (k) and inserting (k), and (l).
						323.Exemptions
					(a)In
			 generalSection 3(c) of the Federal Hazardous Substances Act (15
			 U.S.C. 1262(c)) is amended—
						(1)by striking
			 (c) If the Commission finds and inserting the following:
							
								(c)Exemption from
				requirements by regulation
									(1)In
				generalIf the Commission
				determines
									;
				and
						(2)by adding at the
			 end the following:
							
								(2)Additional
				regulationsIn addition to regulations promulgated under
				paragraph (1), the Commission may promulgate regulations exempting from the
				reporting requirements of section 25 any substance or mixture of
				substances.
								(3)ApplicabilityThis
				subsection shall not apply to any substance or mixture of substances unless the
				Commission determines that the substance or mixture would not, by reason of
				containing a substance or mixture of substances listed under section 3(k),
				cause substantial personal injury or substantial illness during, or as a
				proximate result of, any customary or reasonably foreseeable handling or use
				(including reasonably foreseeable ingestion by
				children).
								.
						(b)Conforming
			 amendmentSection 3(d) of the Federal Hazardous Substances Act
			 (15 U.S.C. 1262(d)) is amended by striking adequate requirements
			 satisfying the purposes of and inserting requirements at least
			 as stringent as.
					324.Private
			 citizen enforcementThe
			 Federal Hazardous Substances Act (15 U.S.C. 1261 et seq.) (as amended by
			 section 322(a)) is amended by adding at the end the following:
					
						26.Private citizen
				enforcement
							(a)In
				generalSubject to subsection (c), any person other than the
				Commission may bring a civil action in United States district court—
								(1)against any
				person, for violation of subsection (a), (b), or (l) of section 4; or
								(2)against the
				Commission, for a failure of the Commission to perform any nondiscretionary act
				or duty under the amendments made by the Children's Environmental Protection
				and Right to Know Act.
								(b)JurisdictionIn
				the case of a civil action under subsection (a)—
								(1)the United States
				district courts shall have jurisdiction over the civil action without regard to
				the amount in controversy or the citizenship of the parties; and
								(2)the court may
				apply any appropriate civil penalties under section 5 or order the Commission
				to perform any nondiscretionary act or duty that the Commission failed to
				perform.
								(c)Actions
				prohibitedNo action may be commenced under this section
				unless—
								(1)not later than 60
				days before the date on which the action is filed, the plaintiff gives notice
				of the intent to bring the action—
									(A)to the
				Commission; and
									(B)in the case of an
				action for a violation of section 4, to the person that is alleged to have
				violated that section; and
									(2)in the case of an
				action for a violation of section 4, the Commission has not commenced and is
				not diligently pursuing a civil action on behalf of the United States.
								(d)InterventionIn
				any action on behalf of the United States following receipt of a notice under
				subsection (d)(1), the person providing the notice may intervene as of right as
				a plaintiff in the action.
							(e)Costs
								(1)In
				generalExcept as provided in paragraph (2), the costs of
				litigation (including reasonable attorney fees) may be awarded to—
									(A)in any civil
				action under sebsection (a), any substantially prevailing plaintiff; and
									(B)in any action
				under subsection (c), the party intervening under subsection (a) or (c), if
				that party contributed significantly to the success of the plaintiff.
									(2)WaiverThe
				award of costs under paragraph (1) may be fully or partially waived by a court
				if the court finds such an award to be inappropriate under the
				circumstances.
								(f)Burden of
				proofIn any action under subsection (a)(1), if the person
				alleged to have violated section 4 asserts that a substance or mixture of
				substances is not a hazardous substance by reason of containing a substance or
				mixture of substances listed under section 3(k), the burden of proof shall be
				the alleged violator to establish that the substance or mixture of substances
				is not a hazardous substance.
							(g)Penalty
				fund
								(1)EstablishmentThere
				is established in the Treasury of the United States a fund to be used in
				carrying out this section (referred to in this section as the
				Fund).
								(2)Deposit of
				assessed penaltiesA penalty assessed as a result of a civil
				action under subsection (a) shall be deposited in the Fund.
								(3)Use of
				fundsOn request by the Commission, the Secretary of the Treasury
				shall transfer from the Fund to the Commission such amounts as the Commission
				determines are necessary to finance compliance and enforcement activities under
				this Act.
								(4)AvailabilityAmounts
				in the Fund shall remain available for use by the Commission until expended,
				without further appropriation.
								(5)ReportsThe
				Commission shall submit to Congress an annual report that describes—
									(A)any funds
				deposited into the Fund during the year for which the report is submitted
				(including the sources of those funds); and
									(B)the actual and
				proposed uses of the funds.
									(h)Other
				projectsNotwithstanding subsection (g), in lieu of being
				deposited in the Fund, any civil penalty assessed may, at the option of the
				court (after consultation with the Commission), be used to fund projects of the
				Commission that are—
								(1)consistent with
				this Act; and
								(2)designed to
				enhance public awareness of—
									(A)the health
				effects of toxic substances or mixtures of toxic substances in eligible
				products; and
									(B)the potential for
				exposure of children to toxic substances or mixtures of toxic substances in
				eligible
				products.
									.
				IVEnvironmental
			 contaminant testing program
			401.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Day care
			 centerThe term day care center means a center-based
			 child care provider that is licensed, regulated, or registered under applicable
			 State or local law.
				(3)Eligible
			 StateThe term Eligible State means a State that has
			 enacted a law (including a regulation) that—
					(A)requires—
						(i)the
			 State to conduct a test to determine the presence of any environmental
			 pollutant on the property of—
							(I)a proposed
			 school; and
							(II)a school
			 that—
								(aa)is
			 in existence on the date of enactment of this Act; and
								(bb)proposes to
			 expand any facility of that school;
								(ii)each applicant
			 for a day care center license in that State to conduct a test to determine the
			 presence of any environmental pollutant on the property of the proposed day
			 care center of the applicant; and
						(iii)the State to
			 inform the parents of each child of a school or day care center of the State of
			 the detection of the presence of any environmental pollutant on the property of
			 that school or day care center; and
						(B)is approved by
			 the Administrator.
					(4)Environmental
			 pollutantThe term environmental pollutant
			 means—
					(A)a hazardous
			 substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601));
					(B)a contaminant
			 subject to regulation under the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.);
					(C)an air pollutant
			 subject to regulation under the Clean Air
			 Act (42
			 U.S.C. 7401 et seq.);
					(D)a water pollutant
			 subject to regulation under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(E)a pesticide
			 subject to regulation under the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et
			 seq.).
					(5)SchoolThe
			 term school means—
					(A)an elementary
			 school (as defined in section 14101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 8801));
					(B)a secondary
			 school (as defined in section 14101 of that Act);
					(C)a kindergarten;
			 and
					(D)a nursery school
			 that is public or receives Federal funding.
					(6)SecretaryThe
			 term Secretary means the Secretary of Education.
				402.Block
			 grants
				(a)EstablishmentThe
			 Administrator, in collaboration with the Secretary, shall establish in the
			 Environmental Protection Agency a program under which the Administrator shall
			 provide block grants to Eligible States to carry out authorized
			 activities.
				(b)Applications
					(1)In
			 generalTo receive a block grant under this section, an Eligible
			 State shall submit to the Secretary an application at such time, in such a
			 manner, and containing such information as the Secretary may require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the
			 activities for which assistance under this title is sought; and
						(B)provide evidence
			 that the applicant—
							(i)is
			 an Eligible State;
							(ii)has developed a
			 prioritized list of each school and day care center of the Eligible State that
			 is based on the probability that an environmental pollutant is present on the
			 property of each school or day care center included on the list; and
							(iii)shall apply
			 funds from any payment received under this title for any fiscal year in
			 accordance with the prioritized list described in clause (ii).
							(c)Authorized
			 activitiesAn Eligible State may use any payment received under
			 this title for any fiscal year for use in—
					(1)administrating
			 each law (including a regulation) that requires the testing of sites for
			 proposed schools and day care centers of the Eligible State to test for the
			 presence of any environmental pollutant;
					(2)paying for, or
			 providing a grant to any school or day care center of the Eligible State to pay
			 for, any test conducted to determine the presence of any environmental
			 pollutant on the property of that school or day care center; and
					(3)removing any
			 environmental pollutant on the property of any school or day care center of the
			 Eligible State.
					(d)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Administrator,
			 in collaboration with the Secretary, shall promulgate regulations that shall
			 provide guidance to Eligible States for use in complying with the grant program
			 established under subsection (a).
				403.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			
